Name: Commission Regulation (EEC) No 3442/86 of 11 November 1986 on the supply of common wheat flour to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/ 14 Official Journal of the European Communities 13 . 11 . 86 COMMISSION REGULATION (EEC) No 3442/86 of 11 November 1986 on the supply of common wheat flour to the International Committee of the Red Cross (ICRC) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 (1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to ICRC, the Commission allocated to the latter organization 1 500 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving - cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5. 1986, p. 29. O OJ No L 192, 26. 7. 1980, p. 11 . o OJ No L 371 , 31 . 12. 1985, p. 1 . 13 . 11 . 86 Official Journal of the European Communities No L 318/15 ANNEX 1 . Programme : 1986 2. Recipient : CICR  17, avenue de la Paix  CH-1211 Geneve  Telex 23176 3. Place or country of destination : Sudan 4. Product to be mobilized : common wheat flour 5. Total quantity : 1 095 tonnes (1 500 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B- 1 040 Bruxelles (Telex 24076) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : Flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  new cotton sacks of 180 grams, lined with woven polypropylene sacks of 110 grams. The top edge of the sacks will be sewn together r net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'ETS-205 / WHEAT FLOUR' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Port Sudan 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 25 November 1986 16. Shipment period : 10 to 31 December 1986 17. Security : 15 ECU per tonne Note : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been gone beyond.